24 F.3d 244NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Jorge A. BAMONDI, Plaintiff-Appellee,v.U.S. IMMIGRATION AND NATURALIZATION SERVICE, et al.,Defendants-Appellants.
No. 90-56294.
United States Court of Appeals, Ninth Circuit.
March 28, 1994.

Before:  TANG, KOZINSKI, and TROTT, Circuit Judges.

ORDER DISMISSING APPEAL

1
This is an appeal from a district court order in August, 1990 awarding attorneys' fees to appellee.  A limited remand for factual findings by the district court was issued in this case on March 10, 1992.  Failing the diligent prosecution of the appeal since the date of the limited remand, it is ordered that this appeal is DISMISSED.